Appeal by the defendant from two judgments of the County Court, Rock-land County (Nelson, J.), both rendered October 28, 1997, convicting him of robbery in the first degree (two counts) and robbery in the second degree under Indictment No. 97-00156, and robbery in the first degree (two counts) and robbery in the second degree under Indictment No. 97-00157, upon jury verdicts, and imposing sentences. The appeals bring up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony and statements made by him to law enforcement officials.
Ordered that the judgments are affirmed.
The hearing court correctly determined that the identification of the defendant by the complainant under Indictment No. 97-00157 was not made as a result of a police-arranged procedure (see, People v Dawson, 185 AD2d 854; People v Malone, 169 AD2d 564).
*431The defendant’s sentences were proper in all respects (see, People v Cabrera, 243 AD2d 720; People v Suitte, 90 AD2d 80).
The defendant’s remaining contention is without merit. San-tucci, J. P., Krausman, Florio and Feuerstein, JJ., concur.